Citation Nr: 1506103	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-02 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen the claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted for this disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 through September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a September 2003 rating decision; the Veteran did not file a timely appeal and no new and material evidence was received during the applicable appeal period.

2.  Since the September 2003 rating decision, evidence has been received that is neither cumulative nor redundant of evidence of record at the time of the prior denial of service connection for bilateral hearing loss, that relates to unestablished facts necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.

3.  The Veteran's bilateral hearing loss is at least as likely as not related to in-service noise exposure.  

4.  The Veteran suffers from tinnitus that is at least as likely as not related to noise exposure in service, or to his service-connected hearing loss.  


CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for a bilateral hearing loss is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2014).

2.  Because evidence received since September 2003 is new and material, the claim of service connection for bilateral hearing loss is reopened. 38 U.S.C.A. § 5103 , 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. § 3.102 , 3.159, 3.156 (2014).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014). 

4.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

   Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

      Claims to reopen

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant. 38 U.S.C.A. § 5108 ; 38 C.F.R. § 3.156(a) ; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). '[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.'  Kent v. Nicholson, 20 Vet. App. 1, 10   (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

'[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence.'  Rather, it is simply 'a component of the question of what is new and material evidence,' and should be informed by the question of whether the 'evidence could, if the claim were reopened, reasonably result in substantiation of the claim.'  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required 'as to each previously unproven element of a claim.'  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79   (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened. See id.  

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3   (1996).  For purposes of the ' new and material' analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).

The RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in September 2003, noting that, among other things, there was no evidence linking hearing loss to service.  New and material evidence addressing this basis for denial is required to reopen the claim. See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

Since September 2003, pertinent evidence - discussed below - has been added to the claims file.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110  .

The Board accordingly finds that new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. 

I. Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In September 2011, the Veteran presented for a VA audiometric examination with regards to his claim for bilateral hearing loss.  A report of that examination gave the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
40
45
85
85
95
78
LEFT
45
60
95
95
95
86

The Veteran's speech recognition score was 76 percent for the right ear and 74 percent for the left ear.  In the resulting report, the examining clinician reviewed the Veteran's service treatment records, noting normal hearing throughout service and upon separation in the right ear; and mild hearing loss at the time of enlistment with normal hearing upon separation in the left ear.  The VA examiner then opined that, while the Veteran clearly suffered from present hearing loss, because he exhibited normal hearing results upon discharge from the military, it was less likely as not that his hearing loss was caused or aggravated by his military noise exposure.  

The Veteran also submitted a private opinion dated April 13, 2012, by Dr. D.D., an ear nose and throat specialist.  In that opinion, the private physician noted that the Veteran was evaluated in his office, addressed the specific details of the Veteran's military and post-military noise exposure, and noted that the Veteran reported first experiencing issues with hearing loss within a few years of leaving service.  Dr. D.D. ruled out post-military noise exposure, head or neck trauma, hypertension, thyroid disease, and family history as possible causes of the Veteran's hearing loss, and ultimately concluded that there is little question that the significant degree of combat-related acoustic trauma experienced by the Veteran in service has contributed directly to the degree of hearing loss he exhibits at the present time.  

In light of the above evidence, the Board is satisfied that the Veteran currently suffers from a bilateral hearing disability within the meaning of hearing loss under 38 C.F.R. § 3.385.  Further, a review of the Veteran's separation documents notes his military occupational specialty as a field artillery (FA) crewman, as well having been awarded the Bronze Star and a parachute badge.  The Veteran has also provided a lay statement testifying to his daily service in the Republic of Vietnam, to include controlling artillery fire in active combat.  He also asserts that he was no permitted ear protection due to the nature of active combat.  As such, the Board is satisfied that the Veteran was exposed to acoustic trauma during service.  This fact notwithstanding, a grant of service connection still requires sufficient evidence that the Veteran's current hearing loss is etiologically related to the presumed in-service acoustic trauma, or otherwise etiologically related to service.  38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA will give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).  In the present case, the Veteran has more than exceeded a balance of evidence in favor of a finding for service connection.  Here, the Board notes that a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination. See Hensley, 5 Vet. App. at 160 (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).  Therefore, because the September 2011 VA examiner's opinion relies solely on the Veteran's lack of hearing loss upon separation from service, the Board is unable to give significant weight to that negative etiology opinion.

On the contrary, the Board finds the private opinion of record to be particularly probative.  While it does not appear that Dr. D.D. was able to review the exact findings of the Veteran's separation examination, he did consider the Veteran's history of hearing loss (including the Veteran's contention that he began to experience hearing loss within several years of separation from active service), as well as his history of military and post-military noise exposure.  He also considered and ruled out multiple other potential causes for the Veteran's hearing loss, to include illness, trauma and family history, before concluding with a strong degree of medical certainty that the Veteran's hearing loss was more likely than not caused or worsened by his military noise exposure.  Therefore, the Board is satisfied that a nexus has been established between the Veteran's current bilateral hearing loss and his in-service noise exposure and, thus, meets the criteria for service connection for hearing loss.  

II. Tinnitus

As discussed above, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a), 3.304.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, supra; Hickson, supra

A veteran is competent, as a layperson to testify as to the presence of symptoms such as ringing in the ears.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("Lay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet App. 465, 469 (1994))).   

In the Veteran's September 2011 VA medical examination, he reported constant, bilateral ringing in the ears, which began "many years ago."  The April 2012 private opinion submitted by Dr. D.D. also notes that the Veteran reports ringing in the ears which he first noticed within several years of leaving active service.  As the evidence contains a statement from the Veteran that he experiences a ringing sound in his ears, the Board finds that there is competent and credible evidence of a current tinnitus disability.  Id.  Moreover, as discussed above, the Veteran was exposed to acoustic trauma while in service, thus, the question is one of nexus.  

Here, the Board notes that medical treatises indicate that the cause of tinnitus can usually be determined by finding the cause of a coexisting hearing loss.  See, e.g., Harrison's Principles of Internal Medicine 182 (Dennis L. Kasper et al. eds., 16th ed. 2005).  Further, tinnitus may occur as the symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The Merck Manual § 7, Ch. 82 (18th ed. 2006).  Under the particular circumstances presented here, the Board is persuaded that the Veteran's tinnitus can as likely as not be attributed to either the same etiology as his service-connected hearing loss, particularly, his exposure to artillery fire while operating as an artillery specialist in service, as opined by Dr. D.D.  In the alternative, the Board finds that the Veteran's tinnitus is at least as likely directly related to his service-connected hearing loss, as opined by the VA examiner in the September 2011 examination report.  Thus, resolving reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).  


ORDER

The claim for entitlement to service connection for bilateral hearing loss  is reopened, and service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


